                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           August 20, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

CARLOS MORELAND,                          §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:18-CV-269
                                          §
DON’SHAY MCCOY, et al,                    §
                                          §
        Defendants.                       §

                                     ORDER

      The Court is in receipt of Plaintiff’s Motion for Declaratory Judgment, Dkt.
No. 24, and the Magistrate Judge’s Memorandum and Recommendation (“M&R”),
Dkt. No. 37. No objections to the M&R were filed by Plaintiff.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 37. Accordingly, the Court DISMISSES AS
MOOT Plaintiff’s deliberate indifference claims seeking injunctive relief against
Defendants in their official capacities, and DENIES AS PREMATURE Plaintiff’s
Motion for Declaratory Judgment, Dkt. No. 24. All other claims are retained.


      SIGNED this 19th day of August, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
